Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
In the present instance, claim 28 recites the broad recitation “underbody” (line 1) and the claim also recites ‘in particular” having a bottom panel constituting or encompassed by the underbody, which is the narrower statement of the range/limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14-18 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Pfaffelhuber (Leiser Strassenverkehr 3, Oct 2017). 
For claim 14, Pfaffelhuber (as described in the relevance of references) discloses a motor-vehicle underbody liner, encompassing:
a planar porous open-cell carrier component (LWRT); 
the carrier component being embodied for mounting onto an associated motor-vehicle underbody and for being carried along therewith; 
the carrier component comprising an installation side (described in the relevance of references) that faces toward the associated motor-vehicle underbody during operation as intended, and a liner side that faces away from the associated motor-vehicle underbody during operation as intended; 
an additional absorber component (resonator web plate) having a sound absorption behavior being arranged on the installation side of the carrier component; 
the carrier component and the additional absorber component being adjusted to a collective sound absorption behavior having a sound absorption maximum in a frequency range from 800 Hz.
Although Pfaffelhuber does not discreetly disclose the range of 800-1250 Hz as claimed, the range does fall within the claimed range and therefore satisfy the claim requirements.  
In addition, if a claimed range and a prior art range do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, then there would be a prima facie case of obviousness and the set value in the claimed range is not deemed critical or inventive (MPEP 2144.05).  Furthermore, there is no evidence of criticality of the claimed range.  
It would have been obvious to one of ordinary skill in the art to have provided the claimed range since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980). See also MPEP 2144.05 II. 
For claim 15, a sound absorption maxima of the carrier component and of the additional absorber component are different (see graph 4.4-45 dashed lines).  
For claim 16, to achieve the sound absorbing maximum, Pfaffelhuber discloses providing the LWRT plate to cover the resonator web plates on all sides (FIG.4.4-44) so that the carrier component necessarily projects beyond the additional absorber component on the installation side.  
For claim 17, the carrier component includes at least one of an inherently rigid thermoplastically bonded fiber web (LWRT) and an open-cell foam material.  
For claim 18, the carrier component is formed from at least one of an inherently rigid thermoplastically bonded fiber web and an open-cell foam material.  
For claim 28, Pfaffelhuber discloses a motor vehicle having an underbody (as described in the relevance of references), in particular having a bottom panel (inherent) constituting or encompassed by the underbody, and having a motor-vehicle underbody liner of Claim 14 connected to the underbody.
Pfaffelhuber further provides for the LWRT plate to cover the resonator web plates on all sides (FIG.4.4-44) thereby creating a capsule or encapsulated component as recited. 

Claims 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Pfaffelhuber (Leiser Strassenverkehr 3, Oct 2017) as set forth above and further in view of Pfaffelhuber 002. 
For claims 19-23, Pfaffelhuber (Leiser Strassenverkehr 3) fails to disclose the specifics of the additional absorber component lacks the porous material (claims 19-20), the either fiber web or foam material (claim 21), the fiber web bonded in portions (claims 22-23).
Pfaffelhuber (2008/0067002) teaches the use of an acoustic cover part of a vehicle with porous core layer (Abstract). The core layer is an absorber component and for claims 19-20, includes and is made from a porous material (Abstract); for claim 21, includes and/or is formed from at least one of a fiber web and a foam material ([0025]); and for claims 22-23, includes or is formed of a fiber web bonded at least in portions (via a molding process, [0016]).  
It would have been obvious to one of ordinary skill in the art to have provided the additional absorber component of Pfaffelhuber (Leiser Strasssenverkehr 3) to be formed from a porous material with bonded fiber web as taught by Pfaffelhuber ‘002 as an obvious expedient to achieve the same predictable result of sound absorption. 
The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR, 550 US at 82 USPQ2d at 1385 (Supreme Court 2007) (KSR) supports this rationale of a simple substitution. It should be noted that limitations pertaining to a method of production hold no weight when determining the patentability of a product if the product in the product-by-process claim is the same as or obvious from a product of the prior art even if made by a different process (MPEP 2113). 

Claims 24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Pfaffelhuber (Leiser Strassenverkehr 3, Oct 2017) as set forth above in view of Volker.
For claims 24 and 29, Pfaffelhuber fails to disclose the additional absorber component encompasses a chamber absorber or an air gap present between the underbody and the additional absorber component.
Volker (2006/0169531) teaches the use of an absorber component (1) which is shaped to encompass a chamber absorber (2) and where an air gap is created between the components. 
It would have been obvious to one of ordinary skill in the art to adapt the concepts provided by Volker for use with the liner of Pfaffelhuber in order to further attenuate sound absorption at a desired frequency. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Pfaffelhuber (Leiser Strassenverkehr 3, Oct 2017) as set forth above in view of JPH 09-254249. 
For claim 25, Pfaffelhuber is silent as to the additional absorber component comprising a gas-flow-impermeable film on its side facing away from the installation side of the carrier component. 
JPH ‘249 teaches the use of a gas impermeable film (non-breathable film 6) for use with an absorber component (fiber reinforced thermoplastic 7). 
It would have been obvious to one of ordinary skill in the art to have supplied the absorber component of Pfaffelhuber with such a film as taught by JPH ‘249 in order to provide further attenuation and insulation properties thereto. 

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Pfaffelhuber (Leiser Strassenverkehr 3, Oct 2017) as set forth above with regard to claims 14 and 19, respectively, and further in view of Olson et al. (2007/0151800). 
For claims 26-27, Pfaffelhuber fails to disclose the porous material of either of the carrier component or additional absorber component being densified locally to different degrees, a feature known from and taught by Olson et al. 
Olson et al. discloses an acoustically insulating sheet material with porous membrane which teaches that the membrane can be tuned to better attenuate particular ranges of frequency by adjusting the degree of porosity thereof. 
It would have been obvious to one of ordinary skill in the art to have adjusted the degree of porosity of the carrier or additional absorber component of Pfaffelhuber as taught by Olson et al. in order to accomplish the same.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENN DAYOAN can be reached on 571.272.6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3612